Order, Family Court, New York County (Richard Ross, J.), entered on or about June 3, 1998, which suspended respondent’s visits with the subject child, unanimously affirmed, without costs.
The court properly exercised its discretion in concluding that respondent’s visitation with the subject child should be suspended (see, Matter of Child Protective Servs. [Shavon G.] v Mary G., 185 AD2d 339, lv dismissed 80 NY2d 972), since a preponderance of the evidence (see, Matter of Ashley S., 129 AD2d 581, appeal dismissed 70 NY2d 708) established that respondent posed a risk to the child’s safety. Indeed, respondent does not dispute the characterization of her as mentally ill and apt to engage in impulsive behavior, some of which, the record indicates, has been directed at the child with potentially devastating consequences. Concur — Tom, J. P., Mazzarelli, Lerner and Buckley, JJ.